  Case 1:89-cr-00803-VM Document 11 Filed 04/01/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,        :                                4/1/2021
                                 :
                                 :                       89 CR 803(VM)
          -against-              :                    DECISION AND ORDER
                                 :
RICARDO BEDOYA,                  :
                                 :
                Defendant.       :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      On   July   12,    1990,        Ricardo   Bedoya     (“Bedoya”    or

“Defendant”) was convicted of one count of conspiracy to

possess two kilograms of cocaine with intent to distribute in

violation of 21 U.S.C. § 846 and one count of possession of

two   kilograms   of    cocaine       with   intent   to   distribute   in

violation of 21 U.S.C. §§ 812, 841(a)(1), and 841(b)(1)(B).

See Bedoya v. United States, 11 F. Supp. 2d 381, 382 (S.D.N.Y.

1998). Now before the Court is Bedoya’s recent petition for

a writ of habeas corpus. (“Petition,” Dkt. No. 6.) For the

following reasons, the Court DENIES the Petition.

      In 1990, this Court sentenced Bedoya to 151 months’

imprisonment, followed by eight years’ supervised release.

See United States v. Bedoya, 89 CR 803, 1990 WL 164826, at *1

(S.D.N.Y. Oct. 22, 1990). Bedoya appealed, and his conviction

was upheld. United States v. Bedoya, 935 F.2d 1277 (2d Cir.

1991). He then sought relief under 28 U.S.C. Section 2255,

which was denied. (Dkt. No. 4.) Bedoya was apparently released

                                  1
  Case 1:89-cr-00803-VM Document 11 Filed 04/01/21 Page 2 of 5



from incarceration at some point in 2001 and then deported.

(See Petition at 2, 3.)

      On January 6, 2006, this Court transferred jurisdiction

of Bedoya’s supervision to the Eastern District of Missouri.

(See Dkt. No. 5.) Bedoya was subsequently convicted in the

Eastern District of Missouri of possession with intent to

distribute heroin in violation of 21 U.S.C. § 841(a)(1) and

sentenced to 108 months’ imprisonment followed by four years

of supervised release. (United States v. Bedoya Mesa, No. 05

Cr. 118 (E.D. Mo. judgment entered 6/16/2006).) The Eastern

District of Missouri also revoked Bedoya’s supervision on his

original sentence and sentenced him to thirty-seven months’

imprisonment   to   run   consecutively    to   his   newly      imposed

sentence, but no additional term of supervised release was

imposed. (United States v. Bedoya, No. 06 Cr. 21 (E.D. Mo.),

ECF No. 12.)

      As relevant to the Petition, Bedoya finished serving his

sentence for violating his initial term of supervised release

on April 10, 2008. (See Dkt. No. 10, Ex. A at 3.) Bedoya

appears to have remained in custody until very recently due

to subsequent convictions in the Southern District of Florida

and the Northern District of Illinois. (See Dkt. No. 10, at

2.)



                               2
  Case 1:89-cr-00803-VM Document 11 Filed 04/01/21 Page 3 of 5



     With    that   procedural        background    in    mind,   the   Court

concludes    that   because   Bedoya       has     finished   serving      the

sentence imposed by this Court in 89-cr-803, Bedoya was not

“in custody” pursuant to that sentence as defined by the

federal habeas corpus statue at the time he submitted the

Petition. See 28 U.S.C. § 2255(a); Scanio v. United States,

37 F.3d 858, 860 (2d Cir. 1994). Therefore, the Court lacks

jurisdiction to hear Bedoya’s Petition as to his sentence in

89-cr-803. Scanio, 37 F.3d at 860-81.

     Although Bedoya does not explicitly raise these issues,

the Court would have jurisdiction to evaluate the Petition as

one for a writ of error coram nobis or audita querela.

Regardless, Bedoya’s Petition does not present a prima facie

case for relief.

     Error coram nobis relief “is an extraordinary remedy”

that is usually issued only in “extreme cases,” when habeas

corpus or Section 2255 relief “is unwarranted because the

petitioner    is    no   longer   in     custody.”       United   States   v.

Rutigliano, 887 F.3d 98, 108 (2d Cir. 2018). A petitioner

seeking error coram nobis relief must show that “1) there are

circumstances compelling such action to achieve justice, 2)

sound reasons exist for failure to seek appropriate earlier

relief, and 3) the petitioner continues to suffer legal

consequences from his conviction that may be remedied by

                                  3
  Case 1:89-cr-00803-VM Document 11 Filed 04/01/21 Page 4 of 5



granting of the writ.” Fleming v. United States, 146 F.3d 88,

90 (2d Cir. 1998).

     With regard to the first element, the Petition makes

only vague and unsubstantiated accusations regarding the

Government’s conduct at his trial over thirty years ago. Even

if the Court were to credit those accusations at this stage,

the Petition is silent as to the remaining two elements. Thus,

Bedoya has not met his burden entitling him to a writ of error

coram nobis.

     Error    audita   querela       relief    is   only   “available   in

limited circumstances with respect to criminal convictions.

Specifically, it is probably available where there is a legal,

as contrasted with an equitable, objection to a conviction

that has arisen subsequent to the conviction and that is not

redressable    pursuant   to   another        post-conviction   remedy.”

United States v. Richter, 510 F.3d 103, 104 (2d Cir. 2007).

Although Bedoya references various legal issues he contends

plagued his trial, such as the prohibition against double

jeopardy, the Petition provides no persuasive evidence or

argument to conclude any such errors occurred.




                                 4
  Case 1:89-cr-00803-VM Document 11 Filed 04/01/21 Page 5 of 5



     Accordingly, for the reasons discussed above, it is

hereby

     ORDERED that the petition of defendant Ricardo Bedoya

for a writ of habeas corpus (Dkt. No. 6) is DENIED.

     The Clerk of Court is respectfully directed to mail this

order to Defendant and note service on the docket.

SO ORDERED.

Dated: New York, New York
       01 April 2021




                               5
